Citation Nr: 0600392	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left wrist resulting from 
surgery performed by the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied the benefits 
sought on appeal.  The veteran, who had active duty from 
September 1967 to September 1969, appealed that decision to 
the BVA. Thereafter, the RO referred the case to the Board 
for appellate review. 

The Board remanded the veteran's appeal in June 2004 and 
April 2005 in order for the RO to attempt to obtain private 
medical records on behalf of the veteran and to afford the 
veteran a neurological examination and an orthopedic 
examination.  Subsequent to this development, the RO 
continued to deny the veteran's claims.  The case was then 
referred back to the Board for adjudication of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was admitted to a VA Medical Center in 
December 1998 for surgery on his left wrist due to carpal 
tunnel syndrome and excision of a ganglion cyst.  

3.  The veteran was admitted to a VA Medical Center in 
February 2000 for a surgical laminectomy due to surgical 
stenosis with compression of the spinal cord.

4.  The medical evidence of record indicates that the veteran 
does not experience any additional disability as a result of 
his December 1998 left carpal tunnel syndrome/ganglion cyst 
surgery; nor does the evidence reflect that the veteran 
experienced complications from or an additional disability 
due to his February 2000 cervical laminectomy. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the left 
wrist as a result of VA surgical treatment have not been met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2005).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the back and 
neck as a result of VA surgical treatment have not been met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
proper notice of the VCAA in regards to his claims for 
compensation pursuant to 38 U.S.C.A. § 1151 until after the 
RO's June 2001 decision in this case.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in such situations where the claimant receives a belated 
VCAA letter, the claimant has a right to a VCAA content-
complying notice and proper subsequent VA process. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letter dated in July 2004 after the Board 
remanded the appeal in June 2004.  The content of this letter 
informed the veteran about (1) the information and evidence 
not of record that was necessary to substantiate his claims; 
(2) the information and evidence the VA would seek to 
provide; (3) the information and evidence the veteran was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to his claims.  Thereafter, the veteran responded 
through his representative in October 2004 that he rested his 
appeal on the answer to the statement of the case and the 
hearing on appeal.   

The Board remanded the claim for the second time in April 
2005 in order for the RO to obtain private medical records on 
behalf of the veteran.  The AMC sent another VCAA letter to 
the veteran that same month, informing him of the evidence 
needed to substantiate his claims and requesting that he 
provide updated medical authorizations for private medical 
records he desired to submit.  While the veteran responded in 
June 2005, he did not provide the authorizations.  The RO 
informed the veteran of this in the August 2005 supplemental 
statement of the case.  Thus, the private medical records 
could not be obtained.  

Neither the veteran nor his representative notified the AMC 
of any additional matters that the veteran wished to have 
reconsidered; nor have they contended or argued that any 
defect or deficiency in the VCAA notice has resulted in any 
prejudice in the adjudication of his appeal.  Thus, the 
veteran's subsequent VCAA notice appears to satisfy the 
notification requirements of the VCAA. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  While the AMC attempted 
to obtain the veteran's private medical records, the records 
could not be obtained without updated authorizations from the 
veteran.  Additionally, the RO afforded the veteran two VA 
examinations in order to answer the medical questions 
presented in this case.  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claims.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence, Law and Analysis 

The veteran claims he has additional disabilities of the left 
wrist, neck and back as a result of two separate surgeries 
performed at VA Medical Centers in December 1998 and February 
2000.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected. 38 U.S.C.A. 
§ 1151 (West 2002).  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically that the proximate cause of his disabilities was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

1. Additional Disability to the Left Wrist

In this case, the record shows that the veteran underwent a 
left carpal tunnel release and excision of a ganglion cyst at 
a VA Medical Center in December 1998.  In January 1999, the 
veteran reported that his symptoms had improved since 
surgery, with only occasional pain in his left wrist and 
forearm.  A physical examination revealed that the veteran 
had normal sensation in the left hand, including the median 
nerve distribution.  There was marked stiffness in the wrist, 
although movement of the fingers and thumb was normal.  The 
examiner opined that the veteran's stiffness was the result 
of lack of exercise and keeping the hand in a dependant 
position.  In February 1999, the veteran reported 
paresthesias over the volar aspect of the hand and wrist at 
the incision site.  Physical examination revealed that the 
veteran's wounds had healed without any sign of infection and 
that he was otherwise neurovascularly intact distally without 
any gross motor or sensory deficits.  

In July 1999, the veteran stated that he did not feel any 
better as a result of his surgery.  He reported radiating 
pain from his neck into his left shoulder and arm, with 
tingling paresthesias along the ulnar border of the left 
hand.  A September 1999 record indicated that the veteran's 
EMG studies were normal for both the median and ulnar nerves.  
His MRI of the cervical spine indicated a disk bulge at C3-4 
and some disk bulge/osteophyte formation of C6-7 with 
foraminal stenosis on the left.  The examiner suspected that 
cervical stenosis was the cause of the veteran's continuing 
paresthesias in the left arm and hand.

The veteran claims that the symptoms involving pain and 
paresthesias in his left wrist have significantly increased 
since the December 1998 surgery.  He contends that the VA 
surgeon failed to remove the entire ganglion cyst and that it 
had grown back, causing additional disability. See December 
2003 hearing transcript, pgs. 3-4, 13-15, 19-20.   

The veteran was afforded a neurological examination in July 
2004 and an orthopedic examination in August 2004.  In the 
July 2004 neurological report, the examiner stated that it 
was not uncommon for the incomplete removal of a ganglion 
cyst since the cyst has many adhesions and it is not possible 
to remove it completely.  He found the veteran's examination 
to be essentially normal, except for hypesthesia for pinprick 
and touch in C5, C6 and C7 on the left side that suggested 
the veteran had two roots that were [affected] from either 
the disease itself or from the problem, secondary to surgery.  
He opined that the veteran did not have new development of 
carpal tunnel syndrome.  However, he reported that the 
veteran's wrist problem [with numbness] resulted from the C5, 
C6 and C7 roots that were affected by scar tissue from the 
cervical laminectomy or from a new ruptured disk.  He stated 
that such results to the C5-C7 roots were not uncommon and 
should not be considered a complication from the cervical 
laminectomy.  

In the August 2004 orthopedic examination, the veteran 
reported that his hand never seemed to improve after his 
surgery.  Physical examination revealed that the veteran had 
a well-healed scar on the volar aspect of his left wrist; and 
no cyst was present.  The veteran could extend the left wrist 
to 30 degrees and flex to 55 degrees.  Ulnar deviation was 
carried out to 30 degrees; and the veteran could radially 
deviate the left wrist to 0 degrees, which was noted to be 
neutral.  All ranges of motion were painless.  The examiner 
diagnosed the veteran with a normal left wrist without 
evidence of current left carpal tunnel syndrome or recurrent 
ganglion cyst.  He stated that it was less likely than not 
that the veteran sustained any additional disability to his 
left wrist as a result of the December 1998 surgical 
procedure; and that it was more likely than not that the 
veteran's pain and paresthesias of the left hand and wrist 
were the result of his cervical spine disability.  

Based upon this evidence, the Board finds that the veteran 
did not develop any additional disability as a result of his 
wrist surgery, much less that he developed such a disability 
as a result of negligence on the part of his VA medical 
providers.  The veteran's VA medical records indicate that 
his pre-surgery symptoms improved after surgery; his wounds 
healed without any sign of infection; and that he was 
otherwise neurovascularly intact distally without any gross 
motor or sensory deficits.  The August 2004 examiner 
specifically opined that the veteran had a normal left wrist.  
He stated that it was less likely than not that the veteran 
sustained an additional disability as a result of the 
December 1998 procedure; and that his wrist problems were 
more likely than not a result of his cervical spine disorder.  
The July 2004 examiner attributed the veteran's wrist 
problems to his February 2000 cervical laminectomy; and 
specifically stated that such problems were a common result, 
not a complication, of the procedure.  Most notably, neither 
examiner opined that the veteran developed an additional left 
wrist disability as a result of negligence on the part of the 
VA medical providers who performed the December 1998 or 
February 2000 surgeries.  Therefore, compensation pursuant to 
38 U.S.C.A. § 1151 is not warranted and the veteran's claim 
must be denied.  



	2.  Additional Disability to the Neck and Back

The record shows that the veteran underwent a decompressive 
cervical laminectomy at a VA Medical Center in February 2000.  
Prior to surgery, the veteran reported occasional neck pain.  
X-rays in March 1999 showed mild degenerative changes with 
posterior osteophytes at C4-5 and C5-6.  An MRI in August 
1999 showed disc bulging at C3-4 and possible foraminal 
stenosis at C6-7 on the left.  The surgical reports revealed 
no complications or problems.  

In April 2000, the veteran's spouse reported that the veteran 
had a "big blister on his neck."  In May 2000, the veteran 
was seen with clear fluid leaking from the wound.  An MRI 
revealed no evidence of pseudomeningocele or abscess 
underneath the wound and testing revealed that the liquid was 
not cerebrospinal fluid.  VA treatment records also showed 
that the veteran experienced radiating pain in both upper 
extremities following the February 2000 surgery.

The veteran relies upon two theories in support of his 
contention that he has an additional disability to the neck 
and back as a result of his February 2000 cervical 
laminectomy.  He claims that, before the wound was closed 
after the surgery, he awoke, jumped off the operating table 
and proceeded to run down the hallway before being tackled by 
hospital staff.  See December 2003 hearing transcript, p. 5.  
Although the veteran has no recollection of this incident, 
his wife testified that she was told about it by the 
operating physician. Id., pgs. 8-10.  She also stated that 
she saw him after the surgery and observed that his head was 
covered with blood.  Id.  As a result, the veteran claims 
that he suffers additional disability to his neck and back. 
Id., p. 2.   The veteran's second theory concerns the 
infection to the surgical wound subsequent to surgery.  Id., 
pgs. 5-7.  

The veteran's July 2004 neurological report indicated that 
the veteran's neurological examination was negative, except 
for hypesthesia for pinprick and touch in C5, C6 and C7 on 
the left side that suggested there were two roots that were 
[affected] from the disease itself or from the problem, 
secondary to surgery.  The examiner's impression was that the 
veteran had status post-cervical laminectomy in the year 2000 
that presently involved the left roots C5, C6 and C7, perhaps 
from scar tissue due to a surgery or from a new ruptured 
disk.  

The veteran's August 2004 orthopedic examination report 
indicated that the veteran reported experiencing sharp pain 
in the neck and left upper extremity which lasted for five to 
ten minutes on a daily basis.  Physical examination revealed 
that the veteran could flex his neck 45 degrees without pain 
and extend 20 degrees with end of range pain.  Lateral 
flexion was carried out 20 degrees to the right without pain 
and 25 degrees to the left with end of range pain.  The 
veteran could rotate 20 degrees to the right and 30 degrees 
to the left without pain.  There was a 14 centimeter 
posterior cervical scar that was well-healed with a central 
depression.  Physical examination of the lower back revealed 
that the veteran had some pain on range of motion of the 
spine.  Straight leg raises were positive on the left and the 
veteran had difficulty cooperating with formal range of 
motion testing of the low back.  The examiner reported that 
the veteran's motor strength and tone were normal in all four 
extremities.  However, the veteran's light touch sensation 
was decreased from the elbow distally on the left.  The 
remaining extremities were normal.    

The August 2004 examiner remarked that the veteran's July 
2002 MRI showed degenerative stenosis at the intervertebral 
nerve root canal throughout much of the cervical spine, but 
noted no evidence of significant central canal stenosis.  He 
also obtained cervical spine x-rays and lumbosacral x-rays 
that showed degenerative changes.  He diagnosed the veteran 
with (1) cervical spondylosis that had been partially 
relieved by surgery with residual foraminal stenosis due to 
degenerative changes, (2) left C7 radiculopathy and (3) 
lumbar spondylosis.  The examiner opined that is was less 
likely than not that the veteran sustained any additional 
disability to his neck or back as a result of the February 
2000 laminectomy, other than a possible small central 
depression of his cervical laminectomy scar that caused no 
disability.  In support of his opinion, the examiner noted 
that the veteran's post-cervical laminectomy wound infection 
was superficial; and the magnetic resonance imaging scan 
showed no evidence of any arachnoiditis which might have 
resulted from a deeper wound infection.  

As with the veteran's claim of entitlement to compensation 
for his left wrist, the evidence of record does not show that 
the veteran has an additional disability as a result of his 
February 2000 medical treatment.  The veteran's VA surgical 
report revealed no complications or problems.  His post-
surgery MRI revealed no evidence of pseudomeningocele or 
abscess underneath the wound and testing revealed that the 
liquid was not cerebrospinal fluid.  The August 2004 examiner 
specifically opined that is was less likely than not that the 
veteran sustained any additional disability to his neck or 
back as a result of the February 2000 laminectomy, other than 
a possible small central depression of his cervical 
laminectomy scar that caused no disability.  To the extent 
that the July 2004 report suggested two roots were affected 
"from the disease itself or from the problem, secondary to 
surgery," the Board notes that the examiner's ultimate 
impression was that the veteran's hypesthesia could be the 
result of scar tissue or from a new ruptured disk.  The 
examiner did not attribute the hypesthesia to negligence on 
the part of the VA or to an event that was not reasonably 
foreseeable.  

While it is clear that the veteran sincerely believes that he 
has developed an additional disability of his neck and back 
because of his experience in the operating room and his 
subsequent infection, the Board notes that his opinion does 
not qualify as medical evidence sufficient to support his 
claim.  The veteran, as a layman, does not have the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as the etiology of a disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the preponderance of the evidence is against the veteran's 
claim and compensation pursuant to 38 U.S.C.A. § 1151 is 
denied.  

C.  Conclusion 

The Board has considered all of the evidence of record and 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to compensation under 38 
U.S.C.A. § 1151 since the objective evidence of record has 
not shown that the veteran experiences additional 
disabilities of the left wrist, neck or back as a result of 
negligence in his VA treatment or due to an event that was 
not reasonably foreseeable.  Therefore, the claims must be 
denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left wrist 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the neck and 
back is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


